Citation Nr: 1455827	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  11-16 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes with cataracts.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to March 1972.  

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in January 2010.  The RO issued a Statement of the Case (SOC) in May 2011.  In June 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In March 2012, the Veteran was afforded his requested Board hearing at the local RO (Travel Board hearing) before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

In May 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Following the most recent readjudication of this claim in the September 2014 Supplemental SOC (SSOC), additional evidence was added to the record.  However, the Veteran waived the his right to have the RO initially consider this evidence in a statement dated in September 2014.  38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.



FINDING OF FACT

The Veteran's hypertension was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by his service-connected diabetes with cataracts.


CONCLUSION OF LAW

Service connection for hypertension, to include as secondary to the service-connected diabetes mellitus with cataracts, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  


I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in July 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter further informed the Veteran of the requirements for establishing secondary service connection.  This letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that VA examinations and medical opinions were obtained in May 2011 and July 2014, the results of which have been included in the claims file for review.  The Board acknowledges the Veteran's October 2014 statement that the July 2014 VA examiner's medical opinion is inadequate.  Specifically, the Veteran asserts that he does have "small vessel disease" of the eyes (contrary to the July 2014's VA examiner's opinion), as he was diagnosed with NPDR OD (non-prolific diabetic retinopathy of the right eye) in November 2010 by the VA Medical Center (VAMC).  The Veteran states that this diagnosis is a "sign of diffuse vessel disease which cases hypertension."  Thus, the Veteran asserts that the July 2014 VA examiner's rationale is inadequate.  However, the Veteran's VA treatment records, to include the November 2010 VAMC treatment record, do not state that NPDR OD is a sign of diffuse vessel disease which causes hypertension, and none of the VA examiners make this conclusion.  This VA diagnosis alone does not make the July 2014 VA examiner's rationale inadequate.  Instead, both VA examinations involved reviews of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in March 2012.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2014); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issue as entitlement to service connection for hypertension.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The Veteran's representative noted the element of the claim that was lacking to substantiate the claim for benefits (i.e., a nexus between the Veteran's active military service and/or his service-connected diabetes).  The representative and the VLJ then asked questions regarding this requisite element.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its May 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for another VA examination and medical opinion, which he had in July 2014.  Additionally, the remand included readjudicating the claim, which was accomplished in the September 2014 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.
For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for hypertension, to include as secondary to the service-connected diabetes with cataracts.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including cardiovascular-renal disease (to include hypertension), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in July 2014, the Veteran was diagnosed with hypertension.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of the disorder.  The records reveal no complaints or treatment related to the Veteran's hypertension or its associated symptoms.  At his February 1972 separation examination, hypertension or its associated symptoms were not documented.  

The first post-service relevant diagnosis of hypertension was in a May 2009 VAMC treatment record.  At this visit, the Veteran did not assert that his hypertension had been present since his active military service.  Prior to May 2009, the medical evidence, to include a September 2001 VA Agent Orange examination, did not document complaints of or treatment for hypertension.  Again, the Veteran's active duty ended in 1972.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record regarding direct service connection is negative.  

Specifically, the May 2011 VA examination did not provide a medical opinion concerning direct service connection.  

On VA examination in July 2014, following a review of the claims file (to include the lay statements and medical articles submitted by the Veteran and his representative) and a physical examination of the Veteran, the VA examiner determined that the condition claimed (the Veteran's hypertension) was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran did not have hypertension in military based on a VA Compensation and Pension (C&P) examination conducted  in 2001, where the VA examiner did not find hypertension in the Veteran.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection for hypertension on a direct basis is not warranted.

Continuous symptomatology of hypertension since his active military service is also not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from May 2009, over thirty five years after the Veteran's military separation in 1972.  Further, the STRs do not show that the Veteran developed a chronic cardiovascular-renal disease, to include hypertension, during his active military service.  The STRs do not show any complaints of or treatment for hypertension or its associated symptoms.  When the Veteran was first treated post-service in 2009, he did not indicate that his hypertension had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for a cardiovascular-renal disease, to include hypertension.  As stated above, the earliest post-service medical treatment records are dated from 2009, and the Veteran was separated from the active duty in 1972.  No diagnosis of cardiovascular-renal disease, to include hypertension, was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

The Veteran also seeks service connection for hypertension, as secondary to his already service-connected diabetes with cataracts.

The first element of secondary service connection requires evidence of a current disorder.  As stated above, the Veteran has satisfied the first element of secondary service connection.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for diabetes with cataracts.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  

In this regard, a February 2010 private medical opinion provided a possible causation opinion.  Specifically, the Veteran's treating private physician determined that "hypertension may be impacted by [the Veteran's] diagnosis of diabetes mellitus."  The physician reasoned that he initially saw the Veteran as a new patient in October 2008.  Shortly thereafter, the Veteran was diagnosed with diabetes mellitus.  Initially, he did not require anti-hypertensives, but after his time blood pressures rose, then Lisinopril was initiated at 5 milligrams (mg.) per day.  The physician stated that recently the Veteran's systolics were greater than 140, which necessitated an increase in his dosage to 10 mg.  The physician indicated that the Veteran's blood pressure is now well-controlled.  The physician added that recommendations for control of hypertension are more stringent for diabetics than for non-diabetics.  

This physician's statement is not definitive regarding the causal connection between the Veteran's hypertension and his service-connected diabetes.  The physician also did not review the Veteran's claims file, to include his entire medical history, in forming his medical opinion.  The statement cannot be considered as competent medical evidence of an etiological relationship between the Veteran's current hypertension and his service-connected diabetes.

Based on this private medical opinion, the Veteran was afforded a VA examination in May 2011 to address the etiology of his currently diagnosed hypertension.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner concluded that he could not resolve the issue of whether it is as least as likely as not that the Veteran's hypertension was caused by or secondary to his service-connected diabetes mellitus "without resort to mere speculation."  The examiner reasoned that, according to mayoclinic.com, high blood pressure has many risk factors, including the following:  age (the risk increases as one ages); family history; being overweight or obese; lack of physical activity increases the risk of being overweight; using tobacco; too much salt (sodium) in the diet; and, certain chronic conditions can increase the risk of high blood pressure including high cholesterol, diabetes, kidney disease, and sleep apnea.  The VA examiner stated that the Veteran has the following risk factors:  age; being overweight; lack of physical activity; high cholesterol; diabetes; and, sleep apnea.  There are no records prior to him being diagnosed with diabetes mellitus indicating what his blood pressure readings had previously been.  In 2001, the Veteran had two documentations of high blood pressure at the VAMC but the examiner stated that these were not sufficient to say that the Veteran had hypertension at that time.  The examiner found that the Veteran's diabetes has been under excellent control.  Therefore, the VA examiner found that he was unable to state which, if any, of the risk factors had the greater effect on the Veteran's hypertension.

Due to the speculative nature of the prior VA examination, the Veteran was afforded another VA examination in July 2014.  Following a review of the claims file (to include the lay statements and medical articles submitted by the Veteran and his representative) and a physical examination of the Veteran, the VA examiner determined that the condition claimed (the Veteran's hypertension) is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected diabetes mellitus.  The examiner reasoned that the Veteran's hypertension did not begin until after 2001.  The VA examiner also found that it is not as least likely as not that the Veteran's diabetes mellitus caused or aggravated his hypertension.  The examiner reasoned that the Veteran did not have small vessel disease on retinal eye examination, which would be a sign of diffuse vessel disease related to causing hypertension.  Also, the examiner stated that the Veteran did not have microproteinuria on examination, which is a sign of diabetic renal dysfunction and membrane changes at the cell level, which would be related to hypertension caused by diabetes.

The Board finds the negative evidence outweighs the positive on the issue of secondary service connection.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As the VA examiners, particularly the July 2014 VA examiner, provided detailed explanations as to why the Veteran's hypertension is not related to or aggravated by his service-connected diabetes mellitus, the Board finds the probative value of the VA examination reports is greater than the cursory conclusions of the private physician.  The Board is not persuaded by the private doctor's statement because it does not indicate that it was based on a review of evidence in the claims folder, and particularly, there is no discussion of the Veteran's medical history and military service.  The private doctor also provides a speculative opinion by using "may be."  As such, the Board finds the private medical opinion to be of low probative value.

As the evidence is not in equipoise, secondary service connection is not warranted.  Here, in particular, the VA examiner who conducted the July 2014 VA examination and authored the accompanying report accurately and thoroughly characterized the evidence of record and conducted a comprehensive examination of the Veteran's hypertension.  The examiner's report of the Veteran's medical history and the clinical findings are consistent with the entire body of medical evidence of record.  There is no basis on which to find that the July 2014 VA medical opinion is incomplete or insufficient in any way.

The treatment records do not provide contrary evidence.  As such, service connection on a secondary basis for hypertension is not warranted.

In reaching this decision, the Board has considered the Veteran's and his representative's arguments in support of the claim and has reviewed the medical literature and articles submitted by the Veteran and his representative.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

However, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case (whether the Veteran's hypertension was incurred during his active military service and whether the Veteran's diabetes with cataracts caused or aggravated his hypertension) fall outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such opinions.  No competent medical opinion linking his hypertension to his active military service or to his service-connected diabetes with cataracts has been presented.  The VA examiners considered the Veteran's lay assertions and the medical literature submitted by the Veteran and his representative in forming their medical opinions, but ultimately did not find that the Veteran's current hypertension was related to or aggravated by his active military service or his service-connected diabetes with cataracts.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus with cataracts, is not warranted.


ORDER

Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus with cataracts, is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


